Citation Nr: 0907871	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability as secondary to service-connected right ankle and 
back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1999 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

The Veteran contends that service connection is warranted for 
psychiatric disability because he has developed a depressive 
disorder as a result of his service-connected ankle and back 
disabilities.  This claim was filed less than one year 
following the Veteran's discharge from service.  The Veteran 
is competent to state that he is depressed and to identify 
causes of his depression.  However, he is not competent to 
render a diagnosis.  The medical evidence of record does not 
show that he has been diagnosed with a depressive disorder or 
any other psychiatric disorder; however, he has not been 
afforded a VA examination to determine the nature and 
etiology of any currently present acquired psychiatric 
disorders.  

In light of these circumstances and VA's duty to assist the 
Veteran in the development of this claim, the Board has 
determined that the Veteran should be afforded such a VA 
examination.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions: 

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since March 2006.  
If the Veteran identifies any other 
pertinent medical records that have not 
been obtained, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of those records.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO or the 
AMC should so inform the Veteran and his 
representative, and request them to 
provide the outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the nature and 
etiology of any currently present 
acquired psychiatric disorders.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present acquired 
psychiatric disorder as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to his active service or was 
caused or chronically worsened by his 
service-connected ankle and back 
disabilities.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should issue a Supplemental 
Statement of the Case to the appellant 
and his representative and afford them 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




